PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOARD OF REGENTS, THE UNIVERSITY OF TEXAS SYSTEM
Application No. 16/989,211
Filed: 10 Aug 2020
For: HETEROCYCLIC INHIBITORS OF PTPN11
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed July 28, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) is only applicable after the expiration of the period specified in 37 CFR § 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(c) and 37 CFR § 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with item (3). The petition is not accompanied by an adequate statement of unintentional delay. Any request for reconsideration of this decision must be accompanied by the required statement that “the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.”

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Via EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions